
	
		I
		111th CONGRESS
		1st Session
		H. R. 2702
		IN THE HOUSE OF REPRESENTATIVES
		
			June 4, 2009
			Mr. Smith of New
			 Jersey introduced the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To suspend the application of Generalized System of
		  Preferences for Brazil until such time as Brazil complies with its obligations
		  toward the United States under the Convention on the Civil Aspects of
		  International Child Abduction.
	
	
		1.Short titleThis Act may be cited as the
			 Suspend Brazil GSP
			 Act.
		2.Findings and
			 purpose
			(a)FindingsCongress finds the following:
				(1)According to the Department of State, there
			 are at least 50 cases involving at least 64 children who were habitual
			 residents of the United States and who were removed to Brazil by one parent,
			 wrongfully denying custody to the parent in the United States, and who have not
			 been returned to the United States as required under the Convention on the
			 Civil Aspects of International Child Abduction, done at the Hague on October
			 25, 1980 (TIAS 11670; in this section referred to as the Hague
			 Convention).
				(2)David Goldman, a
			 United States citizen and resident of New Jersey, has been trying
			 unsuccessfully since June 2004 to secure the return of his son Sean to the
			 United States where Sean maintained his habitual residence until his mother,
			 Bruna Bianchi Ribeiro Goldman, removed Sean to Brazil.
				(3)On September 3, 2004, Mr. Goldman filed an
			 application for the immediate return of Sean to the United States under the
			 Hague Convention to which both the United States and Brazil are party and which
			 entered into force between Brazil and the United States on December 1, 2003.
				(4)Pursuant to
			 Article 12 of the Hague Convention, the judicial authority of Brazil was
			 required to order Sean’s return to the United States forthwith,
			 customarily defined under international law as within six weeks after an
			 application for return has been filed.
				(5)On October 13,
			 2005, the Brazilian court refused to return Sean in contravention of Brazil’s
			 obligations under the Hague Convention even though it found that Sean was a
			 habitual resident of the United States and, pursuant to international law, had
			 been wrongfully removed and retained in Brazil.
				(6)On August 22,
			 2008, Mrs. Goldman passed away in Brazil leaving Sean without a mother and
			 separated from his biological father in the United States. Instead of returning
			 Sean to the custody of his father David, Mrs. Goldman’s second husband, João
			 Paulo Lins e Silva, petitioned the Brazilian courts for custody rights over
			 Sean.
				(7)On September 25,
			 2008, Mr. Goldman filed an amended application under the Hague Convention
			 against Mr. Lins e Silva for the return of custody over Sean.
				(8)On June 1, 2009, a federal court judge in
			 Brazil ordered that Sean be turned over to the United States consulate in Rio
			 de Janeiro and returned to his father on June 3, 2009. The court further
			 ordered that, following a 30-day adaptation period in the United States, Mr.
			 Goldman be given full custody over Sean.
				(9)On June 2, 2009,
			 one Brazilian Supreme Court justice suspended the order of the first level of
			 the Federal Court on the basis of a motion filed by the Progressive Party, a
			 small Brazilian political party, that objects to the application of the Hague
			 Convention in Brazil. This suspension must now be heard by the full Supreme
			 Court, could further delay the Goldman case for months, and could prevent the
			 return of any other abducted children to the United States.
				(10)Brazil is a
			 primary beneficiary under the Generalized System of Preferences program. In
			 2008, Brazil received duty-free status under the GSP for United States imports
			 totaling $2.75 billion.
				(11)A country that refuses to abide by its
			 international obligations pursuant to the Hague Convention and recognize the
			 international rights of parents and their children from the United States
			 should not be able to export goods to the United States duty-free under the
			 Generalized System of Preferences program.
				(b)Declaration of
			 purposeThe purpose of this Act is to—
				(1)attain the
			 immediate return of Sean Goldman and all children to the United States who are
			 being held wrongfully in Brazil in contravention of the Hague Convention;
			 and
				(2)impress upon the
			 judiciary, central authority, and law enforcement of Brazil the importance of
			 abiding by their respective obligations pursuant to the Hague
			 Convention.
				3.Suspension of
			 application of Generalized System of Preferences for Brazil
			(a)Notification of
			 suspension of duty-free treatmentNot later than 7 days after the date of the
			 enactment of this Act, the President shall notify the member countries of the
			 World Trade Organization that the United States is suspending the application
			 of Generalized System of Preferences for Brazil in accordance with the
			 requirements of this section.
			(b)Suspension of
			 duty-free treatment
				(1)In
			 generalNot later than 30
			 days after the date of the enactment of this Act, the President shall suspend
			 the application of Generalized System of Preferences for Brazil.
				(2)WaiverThe President may waive the application of
			 paragraph (1) if the President determines and reports to the appropriate
			 congressional committees that it is important to the national interests of the
			 United States to do so.
				(c)Reinstatement of
			 duty-free treatmentThe
			 President may reinstate the application of Generalized System of Preferences
			 for Brazil if the President certifies to the appropriate congressional
			 committees that the following requirements have been satisfied:
				(1)The central authority of Brazil is
			 complying with its obligations under the Convention on the Civil Aspects of
			 International Child Abduction, done at the Hague on October 25, 1980 (TIAS
			 11670; in this section referred to as the Hague Convention) with
			 respect to international child abduction cases involving children from the
			 United States.
				(2)The judicial
			 system of Brazil is complying with its obligations under the Hague Convention
			 with respect to international child abduction cases involving children from the
			 United States.
				(3)The law
			 enforcement system of Brazil is complying with its obligations under the Hague
			 Convention with respect to international child abductions cases involving
			 children from the United States.
				4.DefinitionsIn this section:
			(1)Appropriate
			 congressional committeesThe term appropriate congressional
			 committees means—
				(A)the Committee on Foreign Affairs and the
			 Committee on Ways and Means of the House of Representatives; and
				(B)the Committee on
			 Foreign Relations and the Committee on Finance of the Senate.
				(2)Generalized
			 System of PreferencesThe
			 term Generalized System of Preferences means duty-free treatment
			 provided to eligible articles from beneficiary developing countries under title
			 V of the Trade Act of 1974 (19 U.S.C. 2461 et seq.).
			
